Citation Nr: 0802052	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-11 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from May 1980 to June 1983.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  A currently diagnosed low back disorder has not been 
etiologically linked by competent evidence to the veteran's 
period of military service or the sole complaint of back pain 
documented therein, and continuity of symptomatolgy since 
service has not been shown.

2.  The evidence does not reflect that tinnitus was present 
in service or that tinnitus was manifested within one year 
after service; the most probative evidence of record does not 
establish that currently claimed tinnitus is etiologically 
linked to service or to acoustic trauma deemed to have been 
sustained therein.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service and arthritis may not be presumed to have been 
incurred or aggravated in active service. 38 U.S.C.A. §§ 
1112, 1131, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  Tinnitus was not incurred in military service, nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give VA everything he or she has pertaining 
to the claim(s). 

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in January 2004.  
The RO notice letters dated in September 2003 informed the 
veteran that he could provide evidence to support his claims 
for service connection or information such as the sources and 
locations of such evidence, and requested that he provide any 
evidence in his possession.  The letters notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send records pertinent to his 
claims, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claims so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish 
disability ratings and effective dates.  However, as a 
practical matter, as the Board concludes below that, as the 
preponderance is against the veteran's claims and no 
disability ratings or effective dates will be assigned, the 
matter is moot and there is no prejudice to the appellant 
with respect to lack of that notification.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim(s) for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records and VA treatment records are on file.  
The veteran has not identified any additional outstanding 
evidence that would be pertinent to the claims on appeal.  
The veteran was afforded three VA examinations in October 
2003, August 2004, and March 2005.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

Factual Background

The veteran filed service connection claims for a low back 
disorder and for tinnitus, in July 2003 and August 2003, 
respectively.  His DD Form 214 shows service from May 1980 to 
June 1983 and that his primary specialty was plumbing and 
waterman.  The service medical records show that the veteran 
also served as a security guard for a Marine Air Wing.

The veteran's service medical records (SMRs) contain an 
August 1980 entry showing that he was seen for complaints of 
a one-day history of lower back pain.  The veteran reported 
that the pain began when he was getting out of a swimming 
pool.  No back disorder was diagnosed at that time, and the 
SMRs contain no subsequent documented complaints, treatment 
or diagnosis relating to the back.  The SMRs are entirely 
negative for any documentation of complaints, treatment or a 
diagnosis of tinnitus/ringing in the ears.  There was no 
separation examination conducted, as it appears that a 
Medical Evaluation Board determined in February 1983 that the 
veteran was medically unfit for further duty due to injuries 
primarily affecting the left fingers and hand.

A VA examination was conducted in November 1983, at which 
time the veteran had no complaints related to the back or 
ears.  Clinical evaluation of the ears was nevertheless 
conducted and was negative with no hearing loss noted.  No 
clinical abnormality of the spine was mentioned.

VA records show that the veteran was seen in March 2003, at 
which time his complaints included low back pain and, 
although no clinical findings related to the back were 
reported, an assessment of low back pain was made.  When seen 
in May 2003, the veteran complained of a history of low back 
pain for several years with gradual worsening.  It was also 
noted at that time that the veteran had complaints of 
tinnitus.  An assessment of low back pain was made.  

The veteran underwent a VA evaluation of the back in July 
2003.  At that time, he gave a history of back pain since 
1982.  He reported that his initial back injury was sustained 
during service, when he jumped into water while carrying a 
heavy backpack and the backpack struck him in the lower back, 
resulting in pain and back problems since that time.  X-ray 
films were taken which revealed abnormalities at L5-S1 as 
demonstrated by marked loss of disk height, sclerosis, and 
vacuum disk phenomenon.  It was also noted that small 
osteophytes were shown at L4 and L5.  An impression of lumbar 
disk degeneration L5-S1 with collapse and vacuum disk 
phenomenon was made.  The veteran was instructed to pick up a 
back support and medications.  Records show that the veteran 
was using a lumbar corset and continued to be treated for low 
back problems in August 2003.

In a statement authored by the veteran in August 2003, he 
indicated that during service he had been exposed to acoustic 
trauma from working around A-4 and A-6 jets.  The veteran 
reported that he experienced ringing in his ears all of the 
time.  

A VA examination of the spine was conducted in October 2003 
and the veteran's service medical records were reviewed.  He 
reported that his back was injured during service when he 
jumped from a 30 foot platform with a helmet and backpack.  
Degenerative disc disease (DDD) of the lumbar spine was 
diagnosed at that time.  The examiner opined that 
degenerative disease was less likely than not secondary to 
military service.  The examiner explained that the veteran 
was seen one time in service for low back pain and observed 
that there was no evidence which supported a finding that DDD 
was caused during military service.

A VA audiology evaluation was conducted in August 2004.  The 
veteran complained of a 17 to 18 year history of hearing loss 
and a 20 year history of bilateral, constant tinnitus, and 
reported that he had worked on the flight line for 18 months 
during military service without using hearing protection.  He 
denied experiencing post military occupational and 
recreational noise exposure.  Significant response 
variability was noted on the examination report and it was 
reported that the examination took about 2 hours due to the 
need for repeated testing.  The examiner noted that despite 
the veteran's response to pure tone stimuli indicating a 
severe hearing loss in both ears, the veteran was able to 
understand all spondees in the left ear at 35 dB HL.  Further 
testing indicated that the veteran's hearing was 
significantly better than the results indicated.  Bilateral 
asymmetric hearing sensorineural hearing loss was diagnosed 
and it was reported that the results of intermittent 
measurements showed normal middle ear function on both sides.  
The VA examiner noted that due to the considerable response 
variability observed in this examination, testing would 
"definitely" need to be repeated.  A diagnosis of tinnitus 
was not made.

A second attempt at an audio evaluation was made in March 
2005.  Admitted speech recognition scores were reported to be 
about half of the previous examination.  The veteran was 
counseled and retested for tones and again inconsistencies 
were present.  Inconsistencies were shown to the extent that 
it was reported by the examiner that the results were 
considered to be non-organic in nature and not reportable.  
Again tinnitus was not diagnosed.

In a Statement of the Case issued in April 2005, the RO 
stated that the SMRs indicated that the veteran served as a 
security guard for a Marine Air Wing.  Accordingly, the 
veteran's reports of exposure to acoustic trauma from 
aircraft noise were deemed to be credible.  The claim was 
ultimately denied for other reasons.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Service connection for certain diseases, including arthritis 
and organic diseases of the nervous system such as 
sensorineural hearing loss and arguably tinnitus, may be also 
be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2007).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (2007).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2007).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

        A.  Service connection for a low back disorder 

In this case, the veteran's service medical records for his 
period of service contain a sole entry dated in August 1980, 
which indicates that the veteran was seen with complaints of 
back pain.  Throughout the remainder of the veteran's period 
of service (i.e. until June 1983), there is no reference in 
the SMRs to any complaints, treatment or diagnosis related to 
the back.  
The earliest post-service clinical indication of any back 
symptomatology is shown in 2003 at which time the primary 
symptom complained of was back pain.  On VA examination 
conducted in 2003, X-ray films revealed abnormalities at L5-
S1 as demonstrated by marked loss of disk height, sclerosis, 
and vacuum disk phenomenon and an impression of lumbar disk 
degeneration L5-S1 with collapse and vacuum disk phenomenon 
was made.  Essentially, the initial post-service clinical 
evidence of any back symptomatology is initially shown almost 
20 years after the veteran's discharge from service.  

Significantly, the currently manifested low back disorder has 
not been linked by competent evidence or opinion to the 
veteran's period of service, nor does the competent evidence 
on file establish or even suggest such a relationship.  The 
record contains an opinion on the matter furnished by a VA 
examiner in 2003.  At that time, the examiner indicated that 
degenerative disease was less likely than not secondary to 
military service.  The examiner explained that the veteran 
was seen one time in service for low back pain and observed 
that there was no evidence which supported a finding that DDD 
was caused during military service.  

The requirement of an evidentiary showing of an etiological 
relationship has been repeatedly reaffirmed by the U.S. Court 
of Appeals for the Federal Circuit, which has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability claimed. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, no 
etiological relationship has been established by competent 
evidence between the claimed low back disorder and service, 
or any incident or injury sustained therein.  The Board 
points out that the veteran believes that he suffered from a 
back injury in 1980 which resulted in chronic impairment.  
However, neither the service medical records nor any other 
evidence of record lends any support to this contention.  
Moreover, it is well established that, as a layman, the 
veteran is not considered capable of opining on matters 
requiring medical knowledge, such as etiology.  See Moray v. 
Brown, 5 Vet. App. 211 (1993).

The veteran has provided statements to the effect that he has 
experienced back pain and symptoms for many years since 1980.  
The Court has established that symptoms, not treatment, are 
the essence of continuity of symptomatology.  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

In this case, there is a large gap in evidence from 
approximately 1980 until 2003, during which time it appears 
that the veteran received no treatment for a low back 
disorder, no low back symptomatology was documented, and no 
low back disorder was diagnosed.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  In essence, the veteran's 
assertions of continuity and chronicity of low back symptoms 
are unsupported.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service, is 
probative evidence against the claim.).

Additionally, the record reflects that post-service, the 
veteran did not report having low back symptoms to his health 
care providers until 2003 and did not file a service 
connection claim for a low back disorder until 2003, in both 
instances about 20 years after his discharge from service.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim).

Thus, in the absence of evidence establishing a nexus or 
chronicity between the currently claimed low back disorder 
and service, service connection is not warranted.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 55.  Therefore, service connection for a low 
back disorder must be denied.

        

B.  Service connection for tinnitus

The veteran claims entitlement to service connection for 
tinnitus.  Tinnitus is defined as "a noise in the ears, such 
as ringing, buzzing, roaring, or clicking."  Charles v. 
Principi, 16 Vet. App. 370, 374 (2002), citing DORLANDS 
ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).

The Board notes that basic entitlement to service connection, 
like payment of VA compensation, is limited to cases where 
there is a current disability which is the result of a 
disease or injury, including an injurious event, incurred in 
active service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304, 3.159; see also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection).

In this case, the evidence clearly reflects that the service 
medical records are entirely negative for any complaints, 
treatment or diagnosis of tinnitus.  Similarly, the record is 
also entirely negative for any post-service clinical 
diagnosis of tinnitus, despite the fact that VA audio 
evaluations were furnished for the veteran in both August 
2004 and March 2005.  At both times, the test results as 
pertained to hearing loss were felt to be both inaccurate and 
inconsistent, and tinnitus was not diagnosed at either time.  
Accordingly, the only clinical record on file even 
documenting complaints of tinnitus is a VA record dated in 
May 2003.

The veteran has contended that he currently suffers from 
tinnitus, which he believes is attributable to noise exposure 
in service.  The veteran is certainly capable of providing a 
history of exposure to acoustic trauma in service, as the 
veteran has done, and as has been deemed a credible account 
by VA.  The Board has no reason to doubt the veteran's 
credibility on this matter.  However, the Board notes that 
acoustic trauma sustained in service, in and of itself, is 
not considered a disability for VA purposes; i.e. warranting 
service connection or compensation.  

In addition, the Court has held that symptoms of tinnitus are 
capable of lay observation rendering a claimant competent to 
speak as to continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  However a layperson is 
generally not qualified to opine on matters requiring medical 
knowledge, such as diagnosing a condition, the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Robinette v. Brown, 8 Vet. App. at 74; 
Heuer v. Brown, 7 Vet. App. at 384; Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. at 
393-94 (1944).  In essence, the veteran, lacking any medical 
qualifications, is not competent to diagnose tinnitus 
himself, or to identify its etiology, and the record does not 
contain a clinical diagnosis of tinnitus or any discussion of 
etiology.  See Collette v. Brown, 82 F.3d 389 (1996).  

Significantly, in the Charles case noted above, a clinical 
diagnosis of tinnitus had been established in conjunction 
with a determination that the veteran was competent to 
discuss continuity of symptomatology, as distinguished from 
the present case in which the record contains no such 
clinical diagnosis.  In addition, the Board points out that 
in the absence of a current clinical diagnosis of tinnitus, 
the facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus. 

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in- 
service incident has resulted in a current disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the 
evidence shows that the veteran does not currently have a 
current diagnosis of tinnitus; service connection for that 
disability is not warranted.  

Even were the Board to conclude that the currently claimed 
disability, tinnitus, was shown, the record contains no 
competent medical opinion etiologically linking tinnitus to 
the veteran's period of service.  A requirement for a showing 
of such a relationship has been repeatedly reaffirmed by the 
Court of Appeals for the Federal Circuit, which has held that 
a veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service (or a service connected disability) and the 
disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  In this case, no such connection has been 
established or is even suggested by competent evidence.

Accordingly, for the reasons set forth herein, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for tinnitus and it must be 
denied.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


